Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6 of U.S. Patent No. 11,245,895-B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations in the instant application are covered by the scope of the claims in the patent application with obvious wording variations as shown in the rejection below, for example, see the claims analysis made for claims 1-5. 
As per claim 1, U.S. Patent No. 11,245,895-B2 teaches an image processing device (claim 1; col. 29 line 45 “an image processing device”), comprising: a central processing unit (CPU) configured to (claim 1; col. 29 line 46; “a central processing device unit (CPU) configured to): determine whether to apply a deblocking filter to a first set of pixels of a specific line of eight lines in a respective 8x8 neighboring block of a plurality of 8x8 neighboring blocks within a decoded image (claim 1; col. 29 lines 47-52; “determine, at a time of encoding process on an encoding object image, whether to apply a deblocking filter to a first set of pixels of a specific line of eight lines in a respective 8x8 neighboring block of a plurality of 8x8 neighboring block within a decoded image”), wherein the eight lines include 0th to 7th lines, orthogonal to a boundary, within the respective 8x8 neighboring block of the plurality of neighboring blocks (claim 1, col. 29 lines 52-55; “wherein the eight lines include 0th to 7th lines, orthogonal to a boundary, within the respective 8x8 neighboring block of a plurality of 8x8 neighboring blocks within the decoded image”), a first 8x8 neighboring block of the plurality of 8x8 neighboring blocks neighbors a second 8x8 neighboring block of the plurality of 8x8 neighboring blocks across the boundary within the decoded image (claim 1, col. 29 lines 56-60; “a first 8x8 neighboring block of the plurality of 8x8 neighboring blocks neighbors a second 8x8 neighboring block of the plurality of 8x8 neighboring block across the boundary within the decoded image”); the specific line is other than 0th, 3rd, 4th, and 7th lines of the eight lines (claim 1, col.29 lines 61-62; “the specific line is other than the 0th, 3rd, 4th and 7th lines of the eight lines”), and the determination is based on a second set of pixels on the 0th, 3rd, 4th, and 7th lines of the eight lines of the respective 8x8 neighboring block (claim 1, col. 29 lines 63-65; “the determination is based on a second set of pixels of the 0th, 3rd, 4th, and 7th lines of the eight lines of the respective 8x8 neighboring block”); and apply, based on the determination, the deblocking filter to the first set of pixels of the specific line (claim 1, col. 29 lines 66-67; “apply, based on the determination, the deblocking filter to the first set of pixels of the specific line”). 
	Claim 2 in the instant application corresponds to claim 2 of U.S. Patent No. 11,245,895. 
	Claim 3 in the instant application corresponds to claim 4 of U.S. Patent No. 11,245,895.
	Claim 4 in the instant application corresponds to claim 5 of U.S. Patent No. 11,245,895. 
	Claim 5 in the instant application corresponds to claim 6 of U.S. Patent No. 11,245,895. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3, which recites the limitation “determine whether to apply the deblocking filer to the respective 8x8 neighboring block; and determine whether to apply the deblocking filter to the first set of pixels of the specific line of the eight lines in the respective 8x8 neighboring block after the determination to apply the deblocking filter to the respective 8x8 neighboring block”. However, the determination of whether to apply the deblocking filter to respective 8x8 neighboring block is already established in claim 1. Further, claim 3 recites the limitation, “determine whether to apply the deblocking filter to the first set of pixels of the specific line of the eight lines in the respective 8x8 neighboring block after the determination to apply to the deblocking filter to the respective 8x8 neighboring block”, this feature is also established within claim 1 where the deblocking filter is applied to first set of pixels of the specific line based on the determination. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Norkin  et al., (U.S. Pub. No. 2011/0194614 A1), “De-Blocking Filtering Control” which is directed towards a respective line-specific filter decision value is thereby calculated or each row or column (12) in the block (10) and compared to a line-specific threshold. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486